DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-11 in the reply filed on July 1, 2022 is acknowledged.  The traversal is on the ground(s) that Ishida does not disclose or suggest that the impregnation liquid containing the polyurethane further contains a polyvinyl alcohol which is removed from the fiber sheet after impregnation, therefore Applicant submits that this special technical feature makes a contribution over the prior art, and unity is not broken.
This is not found persuasive because the presence of polyvinyl alcohol in the impregnation liquid and the subsequent removal of the polyvinyl alcohol is a feature only present in Group II, not in Group I. Therefore, it is not a technical feature required by both groups and thus cannot be a special technical feature..
The requirement is still deemed proper and is therefore made FINAL.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claim 10 is amended and claims 1-9 are withdrawn, resulting in claims 10-11 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 13, 2021 and April 4, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2017-137588)1,2,3 in view of Park (US 2017/0058091).
With respect to claim 10, Ishida teaches an artificial leather having a scrim which is a woven fabric, a surface fiber layer (fiber layer (A)) on one surface of the scrim, and 5 to 20 wt% of a polymer elastic body (paragraphs [0008], [0019]). The preferred polymer elastic body is a water-dispersible polyurethane resin (paragraph [0031]). The surface fiber layer (fiber layer (A)) is preferably made by a papermaking method so that the short fibers are uniformly dispersed and ultrafine short fibers can be used (paragraph [0014]).
In Example 1, a fiber web for the surface fiber layer (fiber layer (A)) was obtained by the papermaking method (produced) (paragraph [0053]) and a scrim was woven (produced) (paragraphs [0055]-[0056]). The nonwoven fabric was then impregnated with a polyurethane elastic polymer solution (paragraph [0058]).
Ishida is silent as to the impregnating liquid containing 0.5 to 5 wt% based on the total impregnation liquid of polyvinyl alcohol, and a step in which the polyvinyl alcohol is eluted and removed using hot water.
Park teaches a method for preparing a polyurethane synthetic leather having uniform fine pores therein (paragraph [0002]). The polyurethane resin composition includes 100 parts by weight polyurethane resin, 1 to 6 parts by weight of a surfactant, 30 to 70 parts by weight of an organic solvent, 3 to 10 parts by weight of a pigment, and polyvinyl alcohol (paragraphs [0011]-[0012]). It is common to use polyvinyl alcohol to form pores and Park uses anhydrous sodium sulfate with polyvinyl alcohol to provide uniform fine pores (paragraphs [0033]-[0034]). The anhydrous sodium sulfate can be used in an amount of at least 30 parts by weight or more based on 100 parts by weight of the polyurethane resin (paragraph [0035]). When further including polyvinyl alcohol in addition to the anhydrous sodium sulfate, the ratio of anhydrous sodium sulfate to polyvinyl alcohol is preferably 100:1-10, and more preferably 100:5 (paragraph [0036]). This results in at least about 0.3-3% by weight PVA in the liquid mixture (PU + PVA), preferably at least about 1.5%. When the anhydrous sodium sulfate and the polyvinyl alcohol are used in such a content ratio, it is possible to obtain small and uniform pores while maintaining the softness and air permeability (paragraph [0036]). In a washing step the polyurethane mixture is immersed in water of a temperature of 50oC to 100oC (hot) to remove residual organic solvent and additive (paragraph [0013]).
The amount of PVA range substantially overlaps the claimed range in the instant claim 10. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Park, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ishida and Park teach artificial leathers comprising polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane impregnation material of Ishida to include the additives taught by Park, including 1.5% by weight of PVA, and washing the additives out by immersing the polyurethane mixture in water in a temperature of 50oC to 100oC (hot) to remove the additive in order to obtain small and uniform pores within the polyurethane while maintain softness and air permeability of the artificial leather.
Ishida in view of Park teaches the claimed invention above but does not expressly teach in a thickness direction cross-section of the fiber layer (A), the ratio (d/D) of the total area (d) of a polyurethane resin forming a closed shape having an area of 100 μm2 or more to the total area (D) of the polyurethane resin satisfying formula (1). It is reasonable to presume that the area ratio is inherent to Ishida in view of Park.
Support for said presumption is found in that Ishida in view of Park teaches similar structure and methods as the instant invention, and therefore is expected to have the same properties as the claimed invention. Paragraph [0019] of the instant specification states that the ratio of polyurethane resin to 100% by mass of the fiber sheet is preferably 5% by mass to 20% by mass. The ratio of the polyurethane resin to the fiber sheet affects the ratio (d/D). When the ratio of the polyurethane resin is low, the ratio (d/D) tends to be low and the average size of the polyurethane resin tends to be small. Conversely, when the ratio of the polyurethane resin is high, the ratio (d/D) tends to be high and the average size of the polyurethane tends to be large. Similarly, Ishida at paragraphs [0031]-[0032] teaches the polyurethane resin is present in an amount of 5 to 20 wt% based on the total fiber content.
The instant specification also teaches at paragraph [0036] that when the concentration of the polyvinyl resin alcohol resin is 0.5% by mass or more, the generation of polyurethane resin exhibiting an area of 100 μm2 or more in a thickness direction cross-section of the fiber layer (A) tends to be suppressed, and the ratio (d/D x 100%) of the total area (d) of a polyurethane resin having an area of 100 μm2 or more with respect to the total area (D) of the polyurethane resin in the cross-section can be easily controlled to 50% or less. As discussed in the combination above, Ishida in view of Park teaches the inclusion of at least about 1.5% by weight PVA in the impregnation liquid.
Since Ishida in view of Park teaches similar structure and methods as the claimed invention as well as structure and methods taught by the instant specification to affect the (d/D) ratio, it is reasonable to presume the claimed (d/D) ratio and are is met.
	
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2017-137588)4,5,6 in view of Park (US 2017/0058091) as applied to claim 10 above, and further in view of Yasui (JP S55-84479)1,2.
With respect to claim 11, Ishida in view of Park teaches all the limitations of claim 10 above. Ishida further teaches the surface fiber layer of the nonwoven fabric may be napped (paragraph [0058]).
Ishida in view of Park is silent as to the method further comprising, prior to the resin filling step, a step in which an outer surface of the fiber layer (A) of the fiber sheet is coated with a hot-water-soluble resin aqueous solution and thereafter dried.
Yasui teaches a method for producing suede-like artificial leather (page 1, starting line 17). The artificial leather includes a nonwoven web or a composite sheet in which a knitted fabric is laminated on the back surface or inner layer of a nonwoven web (page 2, starting line 52). The method includes treating the raised surface, applying a paste that prevents the filling of the elastic polymer to the raised surface, filling the elastic polymer, and then removing the paste (page 2, starting line 52). Specifically, a sizing agent is applied to the surface of the raised nonwoven fabric or nonwoven fabric-like material having naps produced by a raising treatment on the surface to prevent filling of the elastic polymer (page 5, starting line 180). The purpose is to preserve the nap of the ultrafine fibers from the filling of the elastic polymer (page 5, starting line 180). It is convenient to use a water-soluble glue like PVA or sodium carboxymethyl cellulose (CMC) because the glue can be removed with water (page 5, starting line 180 into page 6). Yasui teaches on page 3 starting at line 83 that PVA is soluble in hot water.
Since both Ishida in view of Park and Yasui teach napped artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ishida in view of Park to include application of a hot water soluble PVA paste to the napped surface in order to protect the nap from impregnation with the elastic polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Previously presented
        4 Cited in IDS
        5 Machine translation used as reference
        6 Previously presented